Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 this office action is in response to the communication filed on 7/29/20
Original claims 1-20 are pending.

Claims 5-10, 13-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 , 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. U.S. Patent Application No. 2019/0205838[herein after Fang] in view of Ghanta et al. U.S. Patent Application Publication No. 2019/0377984[hereinafter Ghanta].As per claim 1, 11 and 16 A system, comprising: a memory that stores computer executable components; and a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
a time series analysis component that selects a machine learning pipeline for meta transfer(meta for ranking)(see par. 0033)  learning on time series data by sequentially allocating subsets of training data from the time series data amongst a plurality of machine learning pipeline candidates(see par. 0031, 0058,where selecting candidate ML pipeline .).
Fang does not explicitly disclose a time series analysis component
 Ghanta discloses a system for determining machine learning models for dataset including  time series component or data analytics model/component that uses time series analysis engine(see par. 0056, 0059, 0069, where time series analysis may include time series data or  historical data for a different predefined time period.). Therefore, it would have obvious to one having ordinary skill in the art  prior to effective filing date of the claimed invention to incorporate the teachings of Ghanta into the system of Fang thus enabling utilizing different training or learning algorithms on different or the same sets of training data as well  time series data or  historical data for a different predefined time period, thereby selecting most suitability machine learning models for datasets.
as per claim 2, Ghanta discloses the system of claim 1, wherein the time series analysis component further selects the machine learning pipeline based on a runtime threshold that restricts an amount of time allotted to execution of a machine learning task(see par. 0080).3. The system of claim 1, further comprising: a use case component that depopulates the plurality of machine learning pipeline candidates based on a domain of the time series data(see par. 0056, 0059, 0069).as per claim 4, Ghanda discloses the system of claim 1, further comprising: a learning component that ranks the machine learning pipeline amongst the plurality of machine learning pipeline candidates based on meta-data derived from historic execution of the machine learning pipeline and a characteristic of the time series data(see par. 0069, where time series analysis may include time series data or  historical data for a different predefined time period 
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452